

116 HRES 247 IH: Recognizing the 50th anniversary of The Dental College of Georgia at Augusta University.
U.S. House of Representatives
2019-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 247IN THE HOUSE OF REPRESENTATIVESMarch 21, 2019Mr. Allen (for himself, Mr. Bishop of Georgia, and Mr. Ferguson) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONRecognizing the 50th anniversary of The Dental College of Georgia at Augusta University.
	
 Whereas The Dental College of Georgia (DCG) welcomed its first class of students in 1969 as a result of the efforts of many individuals, led by Dr. Judson C. Hickey, Dr. Louis Boucher, and Dr. Thomas Zwemer;
 Whereas the goal of the DCG is to prepare students to provide compassionate, innovative oral health care for the citizens of the State of Georgia and beyond by emphasizing education, patient care, research, and service;
 Whereas 50 years after the DCG welcomed its first class of students, the goal of the DCG remains the same;
 Whereas the State of Georgia, including the General Assembly of the State of Georgia, and many benefactors generously provided funding for a new state-of-the-art facility for the DCG, which opened in 2011;
 Whereas the DCG is the sole dental college in the State of Georgia, enrolling nearly 400 students and 60 residents annually;
 Whereas, as of March 2019, the DCG has 8 residency programs, including advanced education in general dentistry, endodontics, general practice, oral and maxillofacial surgery, orthodontics, pediatric dentistry, periodontics, and prosthodontics;
 Whereas the DCG also has a fellowship program in esthetic and implant dentistry; Whereas all of the programs of the DCG provide advanced education in specialized areas of dentistry; and
 Whereas since 2006 the DCG has been responsible for community outreach and has received funding from the Health Resources and Services Administration that has allowed senior dental students to provide oral health services at more than 25 different clinical sites in underserved areas of the State of Georgia, including in Albany, the greater Atlanta area, Augusta, Columbus, Dalton, Gainesville, Greensboro, Jonesboro, Rochelle, Savannah, and Waynesboro: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the 50th anniversary of The Dental College of Georgia at Augusta University and its distinguished alumni;
 (2)recognizes the contributions of The Dental College of Georgia at Augusta University to educating the dentists of the State of Georgia; and
 (3)directs the Clerk of the House of Representatives to make an appropriate copy of this resolution available for distribution to The Dental College of Georgia at Augusta University.
			